Citation Nr: 0608623	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  01-06 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUE

Whether the RO's November 2, 1955 decision, which denied the 
veteran's claim of service connection for a sprained back, 
should be reversed or amended on the basis of clear and 
unmistakable error (CUE).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from July 1953 to August 1955.  

By a rating action on November 2, 1955, the RO denied the 
veteran's claim of service connection for a sprained back.  
The veteran was notified of that decision, as well as his 
appellate rights; however, a Notice of Disagreement (NOD) was 
not received with which to initiate the appellate process.  

Therefore, that decision became final under the law and 
regulations then in effect.  Veterans Regulation No. 2(a), 
pt. II, para. III; VA regulation 1008; effective January 25, 
1936 to December 31, 1957.  

The veteran now claims that the RO's November 1955 decision 
should be reversed or amended on the basis of CUE.  

In December 2001, the veteran had a hearing before the 
undersigned Veterans Law Judge in Washington, D.C.  

In February 15, 2002, the Board found that in November 1955, 
the RO did not have all of the veteran's service medical 
records.  

Consequently, the Board concluded that the RO's November 1955 
decision was not final and that a review of that decision on 
the basis of CUE was not permitted.  Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999).  Accordingly, the Board dismissed the 
veteran's claim of CUE.  

In May 2005, pursuant to a motion by the Secretary of the VA, 
the United States Court of Appeals for Veterans Claims 
(Court) vacated the Board's February 2002 decision to dismiss 
the claim of CUE with respect to the RO's November 1955 
decision.  The Court then remanded the matter to the Board 
for readjudication.  



FINDINGS OF FACT

1.  In an unappealed rating action, dated November 2, 1955, 
the RO denied the veteran's claim of service connection for a 
sprained back.  

2.  On November 2, 1955, the statutory and regulatory 
provisions extant at the time were correctly applied to the 
facts before the RO.  



CONCLUSION OF LAW

The criteria to reverse or amend the RO's November 2, 1955 
rating action, which denied the veteran's claim of service 
connection for a sprained back, have not been met.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2005). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In 1955, the RO received the veteran's claim of service 
connection for back disability.  

At that time, service connection connoted many factors, but 
basically, it meant that the facts, shown by the evidence, 
established that a particular disease or injury resulting in 
disability was incurred coincident with active military, 
naval, or air service, or, if it had preexisted such service, 
had been aggravated therein.  38 U.S.C. Chapter 12A, Part II, 
para. I(a) (1952); 38 C.F.R. § 3.77 (1955).  

The evidence on file in November 1955 consisted of the 
veteran's service medical records.  

The veteran's March 1953 service entrance examination was 
negative for any complaints or clinical findings of back 
disability.

In December 1953, the veteran complained of low back pain 
after he straightened up.  In February 1954, he was treated 
for complaints of low back pain, which were reportedly 
associated with a lifting injury in December.  In each case, 
the diagnosis was low back strain.  

In April 1954, the veteran complained of a low back ache 
while on KP duty.  

The veteran's August 1955 service separation examination was 
negative for any complaints or clinical findings of back 
disability.  

In November 1955, absent evidence of back disability at the 
time of the veteran's separation from service, the RO denied 
service connection for low back disability characterized as a 
sprained back.  

Later in November 1955, the veteran was notified of that 
decision, as well as his appellate rights; however, as noted 
above, he did not appeal that decision.  

The veteran now claims that the RO's November 2, 1955, 
decision was the result of CUE and that it should be reversed 
or revised as if it had never been made.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105(a).  

Indeed, during his December 2001 hearing at the Board, he 
testified that in service, he had hurt his back on several 
occasions.  He also testified that since that time, he had 
continued to experience back pain.  Consequently, he 
maintained that service connection for back disability should 
have been granted when he got out of service in 1955.  

A claim of CUE is a collateral attack on a final decision by 
a VA RO or the Board.  Cook v. Principi, 318 F.3d 1334, 1342 
(Fed. Cir. 2002) (en banc), cert. denied, 123 S. Ct. 2574 
(2003); Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir.), 
cert. denied, 528 U.S. 967 (1999).  

Pursuant to 38 U.S.C. § 5109A(a), an RO decision is subject 
to revision on the grounds of CUE.  "In order for there to 
be a valid claim of [CUE], there must have been an error in 
the prior adjudication of the claim.  Either the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied."  Russell v. Principi, 
3 Vet. App. 310, 313 (1992) (en banc); 38 C.F.R. § 20.1403(a) 
(upheld in Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-
97 (Fed. Cir 2000), cert. denied, 532 U.S. 973 (2001)).  

CUE exists only when the error is outcome determinative, that 
is, the error manifestly changed the outcome of the claim 
decision.  38 C.F.R. § 20.1403(a) and(c); Cook, 318 F.3d 
at 1344; Bustos, 179 F.3d at 1381; Disabled Am. Veterans, 
234 F.3d at 696.  "If it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be clear and unmistakable."  38 C.F.R. § 20.1403(c) 
(upheld in Disabled Am. Veterans, 234 F.3d at 697).  

Disagreements about how the facts were weighed or evaluated 
and failures of the duty to assist cannot be CUE.  38 C.F.R. 
§ 20.1403(d)(2) and (3) (upheld in Disabled Am. Veterans, 
234 F.3d at 697).  

If the evidence establishes CUE, an undebatable, outcome-
determinative error, the prior decision must be reversed or 
revised, 38 U.S.C. §§ 5109A(a), 7111(a), and the decision 
constituting the reversal or revision "has the same effect 
as if the decision had been made on the date of the prior 
decision," 38 U.S.C. §§ 5109A(b), 7111(b).  

In his Substantive Appeal (VA Form 9), received by the RO in 
August 2001, and during his hearing in December 2001, the 
veteran stated that the primary error in the RO's November 
1955 decision was the indication that the veteran's back 
disability had existed prior to service.  

Indeed, the veteran strongly contends that his back 
disability had not existed prior to his entry on active duty.  
Essentially, he maintains that had the RO not considered his 
back disability of pre-service origin, it would have granted 
service connection.  

The veteran's argument fails for several reasons.  First, the 
RO's November 1955 rating action does not even suggest that 
he had a back disability prior to service.  Even if it had, 
however, there is nothing to show that such evidence would 
have clearly and unmistakably changed the outcome.  

Indeed, the denial of service connection was predicated on 
the fact that the veteran's service separation examination 
had been negative for any complaints or clinical findings of 
back disability.  

The veteran also contends that the RO's November 1955 
decision was clearly and unmistakably erroneous because his 
service medical records were incomplete.  He suggests that 
the RO failed to obtain a complete record was tantamount to 
CUE.  

However, the failure to obtain certain records is unavailing 
because a failure by the Board to fulfill its duty to assist 
the veteran cannot form the basis for CUE.  Cook v. Principi, 
318 F.3d 1334, 1344 - 47 (Fed. Cir. 2002) (en banc) 
(overruling Hayre).  In this regard, it must be emphasized 
that subsequently developed evidence is of no force or effect 
in considering a claim of CUE.  

Implicit in the veteran's argument is that had his service 
medical records been complete, the RO would have undoubtedly 
granted service connection for back disability.  

In this regard, the Board notes that the November 1955 rating 
action did not cite the service medical records on file which 
showed the veteran's treatment for complaints of low back 
pain and for low back strain.  

However, even if such records had been cited, it was not 
undebatable that service connection would have been granted 
for back disability.  Not only is that conclusion speculative 
in nature, it goes to the manner in which the RO weighed and 
evaluated the evidence.  

As noted hereinabove, a claim that the RO improperly weighed 
and evaluated the evidence cannot rise to the level of CUE.  
Moreover, the argument concerning the lack of records ignores 
the fact that the report of the service separation 
examination supported the denial of service connection for 
back disability.  

In light of the foregoing, the Board finds that based on the 
record extant in November 1955, there was a plausible basis 
for denying the veteran's claim of entitlement to service 
connection for back disability.  

The Board also finds that the statutory and regulatory 
provisions in effect at the time were correctly applied.  
There was simply no error of fact or law, that when called to 
the attention of later reviewers would compel the conclusion 
that the result would have been manifestly different but for 
the error.  

Accordingly, the claim to reverse or revise the November 2, 
1955 decision on the basis of CUE is not warranted.  



ORDER

CUE not having been demonstrated, the request to reverse or 
amend the RO's November 2, 1955 rating action is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


